—In an action to recover an escrow deposit, (brought by motion for summary judgment in lieu of complaint pursuant to CPLR 3213, the plaintiffs appeal from an order of the Supreme Court, Richmond County (Leone, J.), dated April 28,. 1997, which denied their motion.
Ordered that the appeal is dismissed, with costs to the defendants.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248; Hind v Palermo, 262 AD2d 285 [decided herewith]). Bracken, J. P., Santucci, Krausman and Feuerstein, JJ., concur.